1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                SOUTHERN DIVISION
11   MASIMO CORPORATION, a                         ) Case No. 8:18-cv-2001-JVS-JDEx
     Delaware Corporation; and                     )
12                                                 )
     CERCACOR LABORATORIES, INC.,                  )
13   a Delaware corporation,                       ) PROTECTIVE ORDER
                                                   )
14                                                 )
                 Plaintiffs/Counterdefendants,     )
15                                                 )
            v.                                     )
16                                                 )
                                                   )
17   TRUE WEARABLES, INC., a                       )
     Delaware corporation; and MARCELO             )
18                                                 )
     LAMEGO, an individual,                        )
19                                                 )
                 Defendants/Counterclaimants.      )
20                                                 )
21
22         Based on the Joint Stipulation (Dkt. 82-1) and related filings (Dkt. 82, Dkt.
23   82-2 to 82-9, and Dkt. 86-89) by Plaintiffs and Counterdefendants MASIMO
24   CORPORATION (“Masimo”) and CERCACOR LABORATORIES, INC.
25   (“Cercacor”) (collectively “Plaintiffs”), on the one hand, and Defendants TRUE
26   WEARABLES, INC. (“True Wearables”) and MARCELO LAMEGO
27   (“Lamego”) (collectively “Defendants”), on the other hand, hereafter collectively
28   referred to as “the Parties,” by which the Parties seek a protective order (“Order”)

                                             -1-
1    limiting disclosure thereof in accordance with Federal Rule of Civil Procedure
2    26(c), and good cause appearing therefor,
3          The Court hereby FINDS and ORDERS that:
4          1.     This action is likely to involve trade secrets, customer and pricing
5    lists and other valuable research, development documentation, source code,
6    hardware specifications, schematics, algorithms, prototypes, test reports, market
7    projections, sales reports, revenue reports, profit reports, cost of goods, sales
8    projections and forecasts, financial reports, business strategies, and other
9    valuable research, development, commercial, financial, technical and/or
10   proprietary information for which special protection from public disclosure and
11   from use for any purpose other than prosecution of this action is warranted. Such
12   confidential and proprietary materials and information consist of, among other
13   things, confidential business or financial information, information regarding
14   confidential business practices, or other confidential research, development, or
15   commercial information (including information implicating privacy rights of
16   third parties), information otherwise generally unavailable to the public, or which
17   may be privileged or otherwise protected from disclosure under state or federal
18   statutes, court rules, case decisions, or common law. If such confidential and
19   proprietary information is not kept confidential, then the parties risk losing the
20   information’s trade secret status and providing competitors with an unfair
21   advantage which could harm the parties’ business. Accordingly, to expedite the
22   flow of information, to facilitate the prompt resolution of disputes over
23   confidentiality of discovery materials, to adequately protect information the
24   parties are entitled to keep confidential, to ensure that the parties are permitted
25   reasonable necessary uses of such material in preparation for and in the conduct
26   of trial, to address their handling at the end of the litigation, and serve the ends
27   of justice, a protective order for such information is justified in this matter. It is
28   the intent of the parties that information will not be designated as confidential for
                                              -2-
1    tactical reasons and that nothing be so designated without a good faith belief that
2    it has been maintained in a confidential, non-public manner, and there is good
3    cause why it should not be part of the public record of this case.
4          2.     Discovery materials produced in this case may be labeled as one of
5    three categories: “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’
6    EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”
7    (collectively and individually, “DESIGNATED MATERIAL”) as set forth
8    below. Each Party may designate as confidential for protection under this Order,
9    in whole or in part, any document, information or material that constitutes or
10   includes, in whole or in part, confidential or proprietary information or trade
11   secrets of the Party or a Third Party to whom the Party reasonably believes it
12   owes an obligation of confidentiality with respect to such document, information,
13   or material (“Protected Material”). This Order shall encompass not only
14   Protected Material, but also (1) any information copied or extracted from
15   Protected Material; (2) all copies, excerpts, summaries, or compilations of
16   Protected Material; (3) any testimony, conversations, or presentations by Parties
17   or their counsel that might reveal Protected Material; and (4) briefs memoranda
18   or other writings filed with the Court and exhibits thereto that contain or reflect
19   the content of any such Protected Material. All copies, reproductions, extracts,
20   digests, and complete or partial summaries prepared from any DESIGNATED
21   MATERIAL shall also be considered DESIGNATED MATERIAL and treated
22   as such under this Order.
23         3.     Protected Material shall be designated by the Party producing it by
24   affixing a legend or stamp on such document, information, or material as follows:
25   the   word    designating    the    category    of   Protected       Material,   i.e.,
26   “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or
27   “RESTRICTED CONFIDENTIAL SOURCE CODE,” shall be placed clearly on
28   each page of the Protected Material (except deposition and hearing transcripts)
                                             -3-
1    for which such protection is sought. For deposition and hearing transcripts, the
2    word designating the material (i.e., “CONFIDENTIAL,” “CONFIDENTIAL –
3    ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE
4    CODE”) shall be placed on the cover page of the transcript (if not already present
5    on the cover page of the transcript when received from the court reporter) by each
6    attorney receiving a copy of the transcript after that attorney receives notice of
7    the designation of some or all of that transcript as DESIGNATED MATERIAL.
8          4.     A designation of Protected Material (i.e., “CONFIDENTIAL,”
9    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “RESTRICTED
10   CONFIDENTIAL SOURCE CODE”) may be made at any time. Inadvertent or
11   unintentional production of documents, information, or material that has not been
12   designated as described herein shall not be deemed a waiver in whole or in part
13   of a claim for confidential treatment. Any party that inadvertently or
14   unintentionally produces Protected Material without designating it as described
15   herein may request destruction of that Protected Material by notifying the
16   recipient(s), as soon as reasonably possible after the producing Party becomes
17   aware of the inadvertent or unintentional disclosure and providing replacement
18   Protected Material that is properly designated. The recipient(s) shall then destroy
19   all copies of the inadvertently or unintentionally produced Protected Materials
20   and any documents, information, or material derived from or based thereon.
21         5.     Non-public documents, information, or material produced in
22   discovery in this Action, including but not limited to Protected Material
23   designated as DESIGNATED MATERIAL, shall be used by the receiving Party,
24   and its witnesses, experts, consultants, and other persons involved as permitted
25   recipients hereunder, only in the litigation of this Action and shall not be used for
26   any other purpose. Any person or entity who obtains access to DESIGNATED
27   MATERIAL or the contents thereof pursuant to this Order shall not make any
28   copies, duplicates, extracts, summaries, or descriptions of such DESIGNATED
                                              -4-
1    MATERIAL or any portion thereof except as may be reasonably necessary in the
2    litigation of this Action. Any such copies, duplicates, extracts, summaries, or
3    descriptions shall be classified DESIGNATED MATERIALS and subject to all
4    of the terms and conditions of this Order.
5          6.     CONFIDENTIAL. This category of Protected Information
6    contains information or tangible things that qualify for protection under Federal
7    Rule of Civil Procedure 26(c), or contain confidential and/or proprietary
8    information not known or readily available to the general public. In determining
9    whether information should be designated as “CONFIDENTIAL,” each party
10   agrees to use such designation only in good faith. CONFIDENTIAL documents,
11   information, and material may be disclosed only to the following persons, except
12   upon receipt of the prior written consent of the designating party, upon order of
13   the Court, or as set forth in paragraph 12 herein:
14                (a)    outside counsel of record in this Action for the Parties,
15                       including partners, associates, employees, and staff of such
16                       counsel to whom it is reasonably necessary to disclose the
17                       information for this litigation and independent attorneys
18                       contracted to assist outside counsel in connection with this
19                       action and to whom it is reasonably necessary to disclose the
20                       information for this litigation;
21                (b)    up to three (3) designated representatives (including in-house
22                       counsel) for the Parties who either have responsibility for
23                       making decisions dealing directly with the litigation of this
24                       Action, or who are assisting outside counsel in the litigation
25                       of this Action;
26                (c)    outside consultants or experts (i.e., not existing employees or
27                       affiliates of a party or an affiliate of a Party) retained for the
28                       purpose of this litigation, provided that: (1) such consultants
                                              -5-
1    or experts are not presently employed by the Parties hereto for
2    purposes other than this Action; (2) before access is given, the
3    consultant or expert has completed the Undertaking attached
4    as Exhibit A (“Agreement to be Bound by Protective Order”)
5    hereto and the same is served upon the producing Party with
6    (i) a current curriculum vitae of the consultant or expert, (ii)
7    a listing of each person or entity from whom the expert has
8    received compensation or funding for work in his or her areas
9    of expertise or to whom the expert has provided professional
10   services, including in connection with a litigation, at any time
11   during the preceding five years, and (iii) a listing (by name
12   and number of the case, filing date, and location of court) of
13   any litigation in connection with which the Expert has offered
14   expert testimony, including through a declaration, report, or
15   testimony at a deposition or trial, during the preceding five
16   years, at least seven (7) days before access to the
17   DESIGNATED MATERIAL is to be given to that consultant
18   or expert. The producing party may object to and notify the
19   receiving Party in writing that it objects to disclosure of
20   DESIGNATED MATERIAL to the consultant or expert. The
21   Parties agree to promptly confer and use good faith to resolve
22   any such objection. If the Parties are unable to resolve any
23   objection, the objecting Party may file a motion with the
24   Court within such other time as the Parties may agree, seeking
25   a protective order with respect to the proposed disclosure.
26   The objecting Party shall have the burden of proving the need
27   for a protective order. No disclosure shall occur until all such
28   objections are resolved by agreement or Court order;
                         -6-
1                 (d)    independent litigation support services, including persons
2                        working for or as court reporters, graphics or design services,
3                        jury or trial consulting services, and photocopy, document
4                        imaging, and database services retained by counsel and
5                        reasonably necessary to assist counsel with the litigation of
6                        this Action;
7                 (e)    the Court and its personnel;
8                 (f)    any mediator who is assigned to hear this matter, and his or
9                        her   staff,   subject     to   their   agreement   to   maintain
10                       confidentiality to the same degree as required by this
11                       Protective Order; and
12                (g)    an author, signatory, or prior recipient of the document or the
13                       original source of the CONFIDENTIAL information. Such
14                       person shall be given access only to the specific document or
15                       information therein.
16                7.     To the extent a producing Party believes that certain Protected
17   Material qualifying to be designated CONFIDENTIAL is so sensitive that its
18   dissemination deserves even further limitation, the producing Party may
19   designate such Protected Material “CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY” (or alternatively “CONFIDENTIAL – AEO”). To the extent such
21   Protected Material includes computer source code and/or live data (that is, data
22   as it exists residing in a database or databases) (i.e., “Source Code Material”), the
23   producing Party may designate such Protected Material as “RESTRICTED
24   CONFIDENTIAL SOURCE CODE.”
25                8.     CONFIDENTIAL – ATTORNEYS’ EYES ONLY. This
26   category of Protected Material includes confidential information or items that the
27   designating party has a good faith belief constitutes or contains trade secrets or
28   other non-public, highly confidential research, development, technical, business,
                                              -7-
1    and/or financial information that has not become public, the disclosure of which
2    is likely to cause harm to the competitive position of the Disclosing Party.
3    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may include,
4    without limitation: (i) technical information containing confidential information
5    or items such as materials that show the internal technical structure, design or
6    operation of products that have been made, imported, used, or sold by the
7    producing party; (ii) financial and/or other commercially-sensitive information
8    (e.g., pricing, customer lists, business, and/or marketing plans or analysis, license
9    agreements, and the like); (iii) trade secrets; (iv) information subject to an
10   obligation of confidentiality owed by the Producing Party to a third-party; and/or
11   (v) information subject to the privacy interest of any individual. In determining
12   whether    information    should    be   designated    as   “CONFIDENTIAL          –
13   ATTORNEYS’ EYES ONLY,” each party agrees to use such designation in good
14   faith. For Protected Material designated CONFIDENTIAL – ATTORNEYS’
15   EYES ONLY, access to, and disclosure of, such Protected Material shall be
16   limited to individuals listed in paragraphs 6(a) and (c-g) who, at the time the
17   lawsuit was filed (November 8, 2018) or within the previous two (2) years from
18   the date the lawsuit was filed, are not competitive decision-makers of a Party or
19   affiliates of a Party.
20                 9.     RESTRICTED CONFIDENTIAL SOURCE CODE. For
21   the Protected Material designated RESTRICTED CONFIDENTIAL SOURCE
22   CODE, the following additional restrictions apply:
23                 (a)    Access to a Party’s Source Code Material shall be provided
24                        only on “stand-alone” computer(s) (that is, the computer may
25                        not be linked to any network, including a local area network
26                        (“LAN”), an intranet or the Internet).        The stand-alone
27                        computer(s) may be connected to a printer. Additionally, the
28                        stand-alone computer(s) may only be located at the offices of
                                              -8-
1                       the producing Party’s outside counsel within the Central
2                       District of California;
3                 (b)   The receiving Party shall make reasonable efforts to restrict
4                       its requests for such access to the stand-alone computer(s) to
5                       normal business hours, which for purposes of this paragraph
6                       shall be 9:00am through 6:00pm.         The Parties agree to
7                       cooperate in good faith such that maintaining the producing
8                       Party’s Source Code Material at the offices of its outside
9                       counsel shall not unreasonably hinder the receiving Party’s
10                      ability to efficiently and effectively conduct the prosecution
11                      or defense of this Action;1
12                (c)   The producing Party shall provide the receiving Party with
13                      information explaining how to start, log on to, and operate the
14                      stand-alone computer(s) in order to access the produced
15                      Source Code Material on the stand-alone computer(s);
16                (d)   The producing Party will produce Source Code Material in
17                      computer searchable format on the stand-alone computer(s)
18                      as described above. The receiving Party shall be permitted to
19                      take notes; any notes taken during inspection of source code
20                      or based upon inspection of source code, must be marked
21                      “RESTRICTED CONFIDENTIAL SOURCE CODE” and
22                      shall be treated as RESTRICTED CONFIDENTIAL
23                      SOURCE CODE under the terms of this Order. Any such
24
25         1
                  For the purposes of this paragraph, an outside consultant or expert is
26   defined to include the outside consultant’s or expert’s direct reports and other
     support personnel, such that the disclosure to a consultant or expert who employs
27   others within his or her firm to help in his or her analysis shall count as a
28   disclosure to a single consultant or expert.

                                            -9-
1          notes shall not count towards the limitations on printing pages
2          set forth below in paragraph 8(h);
3    (e)   The producing Party shall install tools that are sufficient for
4          viewing and searching the source code produced, on the
5          platform produced. At a minimum, these tools must provide
6          the ability to (1) view, search, and line-number any source file
7          and (2) search for a given pattern of text through a number of
8          files;
9    (f)   Access    to    DESIGNATED           MATERIAL       designated
10         RESTRICTED CONFIDENTIAL SOURCE CODE shall be
11         limited to outside counsel of record who, at the time the
12         lawsuit was filed (November 8, 2018) or within the previous
13         two (2) years from the date the lawsuit was filed, are not
14         competitive decision-makers of a Party or affiliates of a Party
15         and up to one (1) outside consultant or expert (i.e., not
16         existing employees or affiliates of a Party) retained for the
17         purpose of this litigation and approved to access such
18         Protected Materials pursuant to paragraph 5(c) above;
19   (g)   To the extent portions of Source Code Material are quoted in
20         a document containing source code (a “Source Code
21         document”), either (1) the entire Source Code document will
22         be stamped and treated as RESTRICTED CONFIDENTIAL
23         SOURCE CODE or (2) those pages containing quoted Source
24         Code Material will be separately stamped and treated as
25         RESTRICTED CONFIDENTIAL SOURCE CODE;
26   (h)   In no event may the receiving Party request printing of more
27         than 15 consecutive pages and more than 200 pages of
28         information in aggregate during the duration of the case
                              -10-
1          without prior agreement from the producing Party or further
2          order of the Court. If the receiving Party requires the printing
3          of additional pages of source code beyond the limits stated
4          herein, the parties agree to negotiate in good faith to
5          determine the extent of any modification of these limits. The
6          receiving Party should provide the producing Party with
7          specific identification of the Source Code Material it requests
8          to be printed. Printing of directory paths or structures and file
9          names shall not count toward the consecutive or aggregate
10         page count listed in this section;
11   (i)   Except as set forth in paragraphs 8(l)-(m) below, no additional
12         copies of Source Code Material shall be made without prior
13         written consent of the producing Party, except as necessary to
14         create documents which, pursuant to the Court’s rules,
15         procedures, and order, must be filed or served electronically;
16   (j)   The receiving Party shall only request printing of those
17         limited portions of the Source Code Material specifically
18         necessary for a case activity (e.g., as evidence for trial or an
19         exhibit for an expert’s report). Counsel for the producing
20         Party will keep the originals of all printed Source Code
21         Material. Producing Party will produce a Bates-numbered
22         copy of the originals of all printed Source Code Material to
23         receiving Party within ten (10) business days of the request
24         for printing. The Parties will cooperate in good faith if a
25         different timeframe for production is required;
26   (k)   The producing Party shall print every page of Source Code
27         Material in 12 point font and with information necessary to
28         later identify that Source Code Material, such as, but not
                               -11-
1                       limited to, a header or footer, that identifies the file name and
2                       directory path;
3                 (l)   Intentionally omitted;
4                 (m)   If the receiving Party’s outside counsel, consultants, or
5                       experts obtain the printout of the Source Code Material, the
6                       receiving Party shall ensure that such outside counsel,
7                       consultants, or experts keep the printout in a secured locked
8                       area in the offices of such outside counsel, consultants, or
9                       expert; and
10                (n)   A producing Party’s Source Code Material may only be
11                      transported by the receiving Party at the direction of a person
12                      authorized under paragraph 8(f) above to another person
13                      authorized under paragraph 8(f) above, on paper via hand
14                      carry, Federal Express, or other similarly reliable courier.
15                      Source Code Material may not be transported or transmitted
16                      electronically over a network of any kind, including a LAN,
17                      an intranet, or the Internet.
18                10.   Nothing in this Order shall require production of documents,
19   information, or other material that a Party contends is protected from disclosure
20   by the attorney-client privilege, the work product doctrine, or other privilege,
21   doctrine, or immunity. If documents, information, or other material subject to a
22   claim of attorney-client privilege, work product doctrine, or other privilege,
23   doctrine, or immunity is inadvertently or unintentionally produced, such
24   production shall in no way prejudice or otherwise constitute a waiver of, or
25   estoppel as to, any such privilege, doctrine, or immunity. Any Party that
26   inadvertently or unintentionally produces documents, information, or other
27   material it reasonably believes are protected under the attorney-client privilege,
28   work product doctrine, or other privilege, doctrine, or immunity may obtain the
                                            -12-
1    return of such documents, information, or other material by promptly notifying
2    the recipient(s) and providing a privilege log for the inadvertently or
3    unintentionally produced documents, information, or other material.             The
4    recipient(s) shall gather and return all copies of such documents, information, or
5    other material to the producing Party, except for any pages containing privileged
6    or otherwise protected markings by the recipient(s), which pages shall instead be
7    destroyed and certified as such to the producing Party.
8                 11.    The production of privileged or work-product protected
9    documents, electronically stored information (‘ESI”) or information, whether
10   inadvertent or otherwise, is not a waiver of the privilege or protection from
11   discovery in this case or in any other federal or state proceeding. This Order shall
12   be interpreted to provide the maximum protection allowed by Federal Rule of
13   Evidence 502(d). Nothing contained herein is intended to or shall serve to limit a
14   party’s right to conduct a review of documents, ESI, or information (including
15   metadata) for relevance, responsiveness, and/or segregation of privileged and/or
16   protected information before production.
17                12.    There shall be no disclosure of any DESIGNATED
18   MATERIAL by any person authorized to have access thereto to any person who
19   is not authorized for such access under this Order. The Parties are hereby
20   ORDERED to safeguard all such documents, information, and material to protect
21   against disclosure to any unauthorized persons or entities.
22                13.    Nothing contained herein shall be construed to prejudice any
23   Party’s right to use any DESIGNATED MATERIAL in taking testimony at any
24   deposition or hearing provided that the DESIGNATED MATERIAL is only
25   disclosed to a person(s) who is: (i) eligible to have access to the DESIGNATED
26   MATERIAL by virtue of his or her employment with the designating party, (ii)
27   identified in the DESIGNATED MATERIAL as an author, addressee, or copy
28   recipient of such information, (iii) although not identified as an author, addressee,
                                             -13-
1    or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary
2    course of business, seen such DESIGNATED MATERIAL, (iv) a current or
3    former officer, director, or employee of the producing Party or a current or former
4    officer, director, or employee of a company affiliated with the producing Party;
5    (v) counsel for a Party, including outside counsel and in-house counsel (subject
6    to paragraph 8 of this Order); (vi) an independent contractor, consultant, and/or
7    expert retained for the purpose of this litigation; (vii) court reporters and
8    videographers; (viii) the Court; or (ix) other persons entitled hereunder to access
9    DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be
10   disclosed to any other persons unless prior authorization is obtained from counsel
11   representing the producing Party or from the Court.
12                14.   Parties may, at the deposition or hearing or within thirty (30)
13   days after receipt of a deposition or hearing transcript, designate the deposition
14   or hearing transcript or any portion thereof as “CONFIDENTIAL,”
15   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “RESTRICTED
16   CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the
17   deposition or hearing transcript so designated shall be limited in accordance with
18   the terms of this Order.     Until expiration of the 30-day period, the entire
19   deposition or hearing transcript shall be treated as CONFIDENTIAL –
20   ATTORNEYS’ EYES ONLY.
21                15.   Without written permission from the Designating Party or a
22   court order secured after appropriate notice to all interested persons, a Party may
23   not file in the public record in this action any Protected Information or Material.
24   In the event a Party wishes to use DESIGNATED MATERIAL in any pleading,
25   motion, or other paper filed with the Court in this litigation, such pleading,
26   motion, or other paper and Confidential Material shall be filed under seal
27   pursuant to L.R. 79-5 and other applicable rules of the Court.
28
                                            -14-
1                 16.    The Order applies to pretrial discovery. Nothing in this Order
2    shall be deemed to prevent the parties form introducing and DESIGNATED
3    MATERIAL into evidence at the trial of this Action, or from using any
4    information contained in DESIGNATED MATERIAL at the trial of this Action,
5    subject to any pretrial order issued by this Court.
6                 17.    A Party may request in writing to the other Party that the
7    designation given to any DESIGNATED MATERIAL be modified or
8    withdrawn. If the designating Party does not agree to re-designation within ten
9    (10) business days of receipt of the written request, the requesting Party may
10   apply to the Court for relief. Upon any such application to the Court, the burden
11   shall be on the designating Party to show why its classification is proper. Such
12   application shall be treated procedurally as a motion to compel pursuant to
13   Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to
14   sanctions. In making such application, the requirements of the Federal Rules of
15   Civil Procedure and the Local Rules of the Court shall be met. Pending the
16   Court’s determination of the application, the designation of the designating Party
17   shall be maintained.
18                18.    Each outside consultant or expert to whom DESIGNATED
19   MATERIAL is disclosed in accordance with the terms of this Order shall be
20   advised by counsel of the terms of this Order, shall be informed that he or she is
21   subject to the terms and conditions of this Order and shall sign an
22   acknowledgement that he or she has received a copy of, has read, and has agreed
23   to be bound by this Order. A copy of the acknowledgment form is attached as
24   Exhibit A.
25                19.    To the extent that any discovery is taken of persons who are
26   not Parties to this Action (i.e., “Third Parties”) and in the event that such Third
27   Parties contended the discovery sought involves trade secrets, confidential
28
                                             -15-
1    business or technical information, or other proprietary information, then such
2    Third Parties may agree to be bound by this Order.
3                 20.   To the extent that discovery or testimony is taken of Third
4    Parties, the Third Parties may designate as “CONFIDENTIAL” or
5    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” any documents,
6    information, or other material, in whole or in part, produced or given by such
7    documents, information or other material, in whole or in part, produced or given
8    by such Third Parties. The Third Parties shall have ten (10) business days after
9    production of such documents, information, or other materials to make such a
10   designation. Until that time period lapses or until such a designation has been
11   made, whichever occurs sooner, all documents, information, or other material so
12   produced or given shall be treated as “CONFIDENTIAL – ATTORNEYS’ EYES
13   ONLY” in accordance with this Order.
14                21.   Within thirty (30) days of final termination of this Action,
15   including any appeals, all DESIGNATED MATERIAL, including all copies,
16   duplicates, abstracts, indexes, summaries, descriptions, and excerpts, or extracts
17   thereof (excluding excerpt or extracts incorporated into any privileged
18   memoranda of the Parties and materials which have been admitted into evidence
19   in this Action), shall at the producing Party’s election either be returned to the
20   producing Party or be destroyed. The receiving Party shall verify the return or
21   destruction by affidavit furnished to the producing Party, upon the producing
22   Party’s request.
23                22.   The failure to designate documents, information, or material
24   in accordance with this Order and the failure to object to a designation at a given
25   time shall not preclude the filing of a motion at a later date seeking to impose
26   such designation or challenging the propriety thereof. The entry of this Order
27   and/or the production of documents, information, and material hereunder shall in
28
                                            -16-
1    no way constitute a waiver of any objection to the furnishing thereof, all such
2    objections being hereby preserved.
3                 23.    Any Party knowing or believing that any other party is in
4    violation of or intends to violate this Order and has raised the question of
5    violation or potential violation with the opposing party and has been unable to
6    resolve the matter by agreement may move the Court for such relief as may be
7    appropriate in the circumstances. Pending disposition of the motion by the Court,
8    the Party alleged to be in violation of or intending to violate this Order shall
9    discontinue performance of and/or shall not undertake the further performance of
10   any action alleged to constitute a violation of this Order.
11                24.    Production of DESIGNATED MATERIAL by each of the
12   Parties shall not be deemed a publication of the documents, information, and
13   material (or the contents thereof) produced so as to void or make voidable
14   whatever claim the Parties may have as to the proprietary and confidential nature
15   of the documents, information, or other material or its contents.
16                25.    Nothing in this Order shall be construed to effect an
17   abrogation, waiver, or limitation of any kind on the rights of each of the Parties
18   to assert any applicable discovery or trial privilege.
19                26.    Nothing in this Order shall prevent or otherwise restrict
20   outside counsel of record from rendering advice to their clients and, in the course
21   of rendering such advice, relying upon the examination of DESIGNATED
22   MATERIAL subject to paragraphs 7 and 8 of this Order. In rendering such advice
23   and otherwise communicating with the client, however, counsel shall not disclose
24   or reveal the substance or content of any DESIGNATED MATERIAL, except as
25   permitted by this Order.
26                27.    Each of the Parties shall also retain the right to file a motion
27   with the Court (a) to modify this Order to allow disclosure of DESIGNATED
28   MATERIAL to additional persons or entities if reasonably necessary to prepare
                                             -17-
1    and present this Action and (b) to apply for additional protection of
2    DESIGNATED MATERIAL.
3          After the adoption of this provision by the parties, Outside Counsel
4    representing a Party and any person associated with a Party who receive a
5    producing Party’s Protected Material designated               “CONFIDENTIAL –
6    ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE
7    CODE” under this Protective Order who accesses or otherwise learns of, in whole
8    or in part, said Protected Material designated “CONFIDENTIAL –
9    ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE
10   CODE” under this Protective Order shall not prepare, prosecute, supervise,
11   advise, counsel, or assist in the preparation or prosecution of any patent
12   application seeking a patent on behalf of the receiving Party or its acquirer,
13   successor, or predecessor in the field of pulse oximetry during the pendency of
14   this Action and for two years after final termination of this action. To avoid any
15   doubt, “prosecution” as used in this paragraph does not include representing or
16   advising a Party before a domestic or foreign agency in connection with a reissue
17   protest, ex parte reexamination, covered business method review, or inter partes
18   review; though in connection with any such reissue protest, ex parte
19   reexamination, covered business method review, or inter partes review involving
20   the patents-in-suit, Outside counsel for a receiving Party shall not: (i) participate
21   in the preparation, prosecution, supervision, advice, counsel, or assistance of any
22   amended claims; (ii) reveal a producing Party’s Protected Material to any
23   prosecuting reexamination counsel or agent; or (iii) use a producing Party’s
24   Protected Material for any purpose other than this litigation. The applicability of
25   this provision is to be determined on an individual-by-individual basis such that
26   an individual attorney who has not received Protected Material designated
27   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “RESTRICTED
28   CONFIDENTIAL SOURCE CODE” is not restricted from undertaking any
                                             -18-
1    activities by virtue of this provision even if said individual attorney is employed
2    by or works for the same firm or organization as an individual who has received
3    such Protected Material.
4
5          IT IS SO ORDERED.
6
7    DATED: April 02, 2020
8
                                            JOHN D. EARLY
9
                                            United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -19-
1                                         EXHIBIT A
2
3                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
4                              SOUTHERN DIVISION
5    MASIMO CORPORATION, a                           )
     Delaware Corporation; and                       )
6                                                    )
     CERCACOR LABORATORIES, INC.,                    )
7    a Delaware corporation,                         )
                                                     )
8                                                    )
                 Plaintiffs/Counterdefendants,       )
9                                                    ) Civil Action No. 8:18-cv-2001-JVS-JDE
            v.                                       )
10                                                   )
                                                     )
11   TRUE WEARABLES, INC., a                         )
     Delaware corporation; and MARCELO               )
12                                                   )
     LAMEGO, an individual,                          )
13                                                   )
                 Defendants/Counterclaimants.        )
14                                                   )
15
16           AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
17
18         I, _________________________________________________________,
19   declare that:
20
21         1.        My address is __________________________________________
22   ______________________________________________________. My current
23   employer is __________________________________________________. My
24   current occupation is ______________________________________________.
25         2.        I have received a copy of the Protective Order in this action. I have
26   carefully read and understand the provisions of the Protective Order.
27         3.        I will comply with all of the provisions of the Protective Order. I
28   will hold in confidence, will not disclose to anyone not qualified under the

                                               -1-
1    Protective Order, and will use only for purposes of this action any information
2    designated as “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS' EYES
3    ONLY” or “RESTRICTED CONFIDENTIAL SOURCE CODE” that is
4    disclosed to me.
5          4.     Promptly upon termination of these actions, I will return all
6    documents and things designated as “CONFIDENTIAL,” “CONFIDENTIAL –
7    ATTORNEYS' EYES ONLY” or “RESTRICTED CONFIDENTIAL SOURCE
8    CODE” that came into my possession, and all documents and things that I have
9    prepared relating thereto, to the outside counsel for the party by whom I am
10   employed.
11         5.     I hereby submit to the jurisdiction of this Court for the purpose of
12   enforcement of the Protective Order in this action.
13
14         I declare under penalty of perjury that the foregoing is true and correct.
15
16
17   Signature ________________________________
18
19   Date ____________________________________
20
21
22
23
24
25
26
27
28
                                            -2-
